DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/JP2019/015363, filed April 8, 2019, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional application 62/656,054, filed April 11, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Status of Claims
Currently, claims 1-8 are pending and under consideration herein.

Claim Objections
Claim 19 is objected to for lacking a period at the end of the claim.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is unclear if the limitation “described below” in reference to the R1 definition is an express reference to the specification to define a claim term, is a reference to R1 described in another claim, or is a reference to R1 only within the claim itself.  Further, MPEP 2173.05(s) provides that “where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”  Such is not the case here, as the practical way to define the invention would be to simply recite the definition of each variable in the definition of the formula by removing the text “described below.”  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,464,824.
The prior art teaches fused hydrated furanone compounds which have odor properties which render their use in perfumery very advantageous (col. 2, ll. 17-19).  Pertaining to the instantly claimed invention, the prior art teaches a method of conferring, improving, enhanving or modifying the odor of a perfuming composition or a perfumed article, comprising adding an effective amount of the compound 
    PNG
    media_image1.png
    109
    98
    media_image1.png
    Greyscale
to the composition.  The prior art also teaches a perfuming composition comprising the same compounds, and a method for reconsituting the odor characteristic of coumarine in a perfuming composition or perfumed article comprising administering the above compounds.  By way of specific anticipatory examples, the prior art teaches the compound 
    PNG
    media_image2.png
    129
    214
    media_image2.png
    Greyscale
, which reads on the claimed formula where n is 0; R is a hydrogen atom, R’ is R1 where R1 is alkyl (methyl); and both carbon bonds (1) and (2) are a single bond.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  


Conclusion



































Claims 2 and 6-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699